UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 AMENDED SCHEDULE 14A Amendment 2 Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantý Filed by a Party other than the Registrant¨ Check the appropriate box: ý Preliminary Proxy Statement ¨ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 LAS VEGAS RAILWAY EXPRESS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: LAS VEGAS RAILWAY EXPRESS, INC. 9480 South Eastern Ave, Suite 205 Las Vegas, NV 89123 (702) 583-6715 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD APRIL 17, 2015 TO OUR SHAREHOLDERS: You are cordially invited to attend the Special Meeting of Shareholders (the “Special Meeting”) ofLas Vegas Railway Express, Inc., a Nevada corporation (together with its subsidiaries, “Company”, “Las Vegas Railway”, “we”, “us” or “our”), which will be held on April 17, 2015, at 10:00 A.M. PST at the office of Las Vegas Railway Express, Inc., located at 9480 South Eastern Ave, Suite 205, Las Vegas, NV 89123 for the following purposes: 1. To change the name of the Company to X Holdings Corporation (the “Name Change”); 2. To vote on increasing the amount of common stock that the Company is authorized to issue from 500,000,000 to 10,000,000,000 (the “Authorized Share Increase”); and 3. To transact such other business as may properly come before the Special Meeting or any postponement or adjournment thereof. The Board of Directors has fixed the close of business on February 9, 2015, as the record date for the determination of shareholders entitled to receive notice of and to vote at the Special Meeting of Shareholders and any adjournment or postponement thereof.A complete list of shareholders entitled to vote at the Special Meeting will be available for inspection for a period of ten days at the Company’s office, located at 9480 South Eastern Ave, Suite 205, Las Vegas, NV 89123. By Order of the Board of Directors /s/ Michael Barron Michael Barron Chief Executive Officer March 12, 2015 Las Vegas, Nevada YOUR VOTE IS IMPORTANT WHETHER OR NOT YOU PLAN TO ATTEND THE SPECIAL MEETING IN PERSON, TO ASSURE THAT YOUR SHARES WILL BE REPRESENTED, PLEASE COMPLETE, DATE, SIGN AND RETURN THE ENCLOSED PROXY WITHOUT DELAY IN THE ENCLOSED ENVELOPE, WHICH REQUIRES NO ADDITIONAL POSTAGE IF MAILED IN THE UNITED STATES. IF YOU ATTEND THE SPECIAL MEETING, YOU MAY VOTE IN PERSON IF YOU WISH TO DO SO EVEN IF YOU HAVE PREVIOUSLY SENT IN YOUR PROXY. TABLE OF CONTENTS Page GENERAL INFORMATION ABOUT THE PROXY STATEMENT AND SPECIAL MEETING 1 PROPOSAL NO.1: TO VOTE ON CHANGING THE COMPANY’S NAME TO X HOLDINGS CORPORATION 3 PROPOSAL NO.2: TO VOTE ON INCREASING THE AMOUNT OF COMMON STOCK THAT THE COMPANY IS AUTHORIZED TO ISSUE FROM 500,000,,000,000,000 3 CORPORATE GOVERNANCE 12 REPORT OF THE AUDIT COMMITTEE 15 FEES TO INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 15 CERTAIN RELATONSHIPS AND RELATED TRANSACTIONS 16 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 17 SHAREHOLDER COMMUNICATIONS 18 AVAILABILITY OF ANNUAL REPORT ON FORM 10-K AND HOUSEHOLDING 18 OTHER MATTERS 19 PROXY 20 LAS VEGAS RAILWAY EXPRESS, INC. 9480 South Eastern Ave, Suite 205 Las Vegas, NV 89123 PROXY STATEMENT SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ONAPRIL 17, 2015 GENERAL INFORMATION ABOUT THE PROXY STATEMENT AND SPECIAL MEETING General This Proxy Statement is being furnished to the shareholders of Las Vegas Railway Express, Inc. (together with its subsidiaries, “Company”, “Las Vegas Railway”, “we”, “us” or “our”) in connection with the solicitation of proxies by our Board of Directors (the “Board of Directors” or the “Board”) for use at the Special Meeting of Shareholders to be held at the office of Las Vegas Railway Express, Inc., located at 9480 South Eastern Ave, Suite 205, Las Vegas, NV 89123, on April 17, 2015, at 10:00 A.M. PST, and at any and all adjournments or postponements thereof (the “Special Meeting”) for the purposes set forth in the accompanying Notice of Special Meeting of Shareholders.Accompanying this Proxy Statement is a proxy/voting instruction form (the “Proxy”) for the Special Meeting, which you may use to indicate your vote as to the proposals described in this Proxy Statement.It is contemplated that this Proxy Statement and the accompanying form of Proxy will be first mailed to the Company’s shareholders on or about March 24, 2015. The Company will solicit shareholders by mail through its regular employees and will request banks and brokers and other custodians, nominees and fiduciaries, to solicit their customers who have stock of the Company registered in the names of such persons and will reimburse them for reasonable, out-of-pocket costs.In addition, the Company may use the service of its officers and directors to solicit proxies, personally or by telephone, without additional compensation. Voting Securities Only shareholders of record as of the close of business on February 9, 2015 (the “Record Date”) will be entitled to vote at the Special Meeting and any adjournment or postponement thereof.As of the Record Date, there were approximately 450,696,129 shares of common stock of the Company, issued and outstanding and entitled to vote representing approximately 343 holders of record.Shareholders may vote in person or by proxy.Each holder of shares of common stock is entitled to one vote for each share of stock held on the proposal presented in this Proxy Statement.The Company’s bylaws provide that a majority of all the shares of stock entitled to vote, whether present in person or represented by proxy, shall constitute a quorum for the transaction of business at the Special Meeting.The enclosed Proxy reflects the number of shares that you are entitled to vote.Shares of common stock may not be voted cumulatively. Voting of Proxies All valid proxies received prior to the Special Meeting will be voted.The Board of Directors recommends that you vote by proxy even if you plan to attend the Special Meeting.To vote by proxy, you must fill out the enclosed Proxy, sign and date it, and return it in the enclosed postage-paid envelope.Voting by proxy will not limit your right to vote at the Special Meeting if you attend the Special Meeting and vote in person.However, if your shares are held in the name of a bank, broker or other holder of record, you must obtain a proxy executed in your favor, from the holder of record to be able to vote at the Special Meeting. 1 Revocability of Proxies All Proxies which are properly completed, signed and returned prior to the Special Meeting, and which have not been revoked, will be voted in favor of the proposal described in this Proxy Statement unless otherwise directed. A shareholder may revoke his or her Proxy at any time before it is voted either by filing with the Secretary of the Company, at its principal executive offices located at 9480 South Eastern Ave, Suite 205, Las Vegas, NV 89119, a written notice of revocation or a duly-executed Proxy bearing a later date or by attending the Special Meeting and voting in person. Required Vote Representation at the Special Meeting of the holders of a majority of the outstanding shares of our common stock entitled to vote, either in person or by a properly executed Proxy, is required to constitute a quorum. Abstentions and broker non-votes, which are indications by a broker that it does not have discretionary authority to vote on a particular matter, will be counted as “represented” for the purpose of determining the presence or absence of a quorum. Under the Nevada Corporation Law, once a quorum is established, shareholder approval with respect to a particular proposal is generally obtained when the votes cast in favor of the proposal exceed the votes cast against such proposal. The approval of the Name Change (Proposal 1) and the Authorized Share Increase (Proposal 2) each require the affirmative vote of a majority of the outstanding shares of Common Stock that are entitled to vote.Abstentions and broker non-votes are not affirmative votes and therefore will have the same effect as a vote against such proposal. The broker or other financial institution that holds your shares in its name does not have discretion to vote your shares for non-routine matters. The votes on the Name Change (Proposal 1) and the Authorized Share Increase (Proposal 2) are non-routine matters and the firm that holds your shares in its name may not vote on these items absent your instruction. When a firm votes a client's shares on some but not all of the proposals at the Special Meeting, the missing votes are referred to as “broker non-votes.” Those shares will be included in determining the presence of a quorum at the Special Meeting, but are not considered “present” for purposes of voting on the non-routine items. Shareholders List For a period of at least tendays prior to the Special Meeting, a complete list of shareholders entitled to vote at the Special Meeting will be available at the principal executive offices of the Company located at 9480 South Eastern Ave, Suite 205, Las Vegas, NV 89123 so that shareholders of record may inspect the list only for proper purposes. Expenses of Solicitation The Company will pay the cost of preparing, assembling and mailing this proxy-soliciting material, and all costs of solicitation, including certain expenses of brokers and nominees who mail proxy material to their customers or principals. 2 PROPOSAL NO. 1 VOTE ON CHANGING THE NAME OF THE COMPANY TO X HOLDINGS CORPORATION General The Company's Articles of Incorporation currently authorizes the issuance of 500,000,000 shares of the Company’s common stock, with $0.0001 par value per share (“Common Stock”). As of February 9, 2015, the Company had a total of 450,696,129shares of Common Stock, outstanding. When the Name Change will go into Effect Prior to filing the amendment to the Articles of Incorporation reflecting the Name Change, we must first notify FINRA by filing the Issuer Company Related Action Notification Form no later than ten (10) days prior to the anticipated record date of the Name Change.Our failure to provide such notice may constitute fraud under Section 10 of the Exchange Act. PROPOSAL NO. 2 VOTE ON INCREASING THE AMOUNT OF COMMON STOCK THAT THE COMPANY IS AUTHORIZED TO ISSUE FROM 500,000,,000,000,000 General The Company's Articles of Incorporation currently authorizes the issuance of 500,000,000 shares of the Company’s common stock, with $0.0001 par value per share (“Common Stock”). As of February 9, 2015, the Company had a total of 450,696,129 shares of Common Stock, outstanding. The Board of Directors has determined that it is in the Company’s best interest to amend the Company’s Articles of Incorporation to increase the authorized shares of Common Stock from 500,000,000 to 10,000,000,000(the “Authorized Share Increase”). Description of Proposed Amendment The Board of Directors has approved, and is recommending that you vote for approval at the Special Meeting, an amendment to the Article thereof numbered “4” to increase the number of shares of Common Stock we are authorized to issue from 500,000,000 to 10,000,000,000. The proposed amendment provides that Article Three of the existing Articles of Incorporation, be amended to read in its entirety as follows: “Total authorized capital stock of the corporation shall be as follows: Ten Billion (10,000,000,000) authorized shares of Common Stock with a par value of $0.0001, all of which shall be entitled to voting power of one vote per share.” Purposes and Effects of Proposal 2 The primary purpose of the Authorized Share Increase is to make available for issuance shares of stock which may be required pursuant to the conversion of certain notes and other convertible instruments, as described below.Additionally, the Authorized Share Increase may be used for general corporate purposes, including, without limitation, capital raising, merger and acquisition opportunities and other general corporate purposes 3 The effect of the adoption of Proposal 2 would be to grant the Board of Directors the authority to issue shares of Common Stock as it deems necessary or advisable without any additional action by the Company’s shareholders, unless otherwise required by law or by the rules and policies of the OTC Markets or any other quotation system or exchange upon which the shares of Common Stock of the Company are listed and trade. The Board of Directors has made no decisions or commitments with respect to the use of the requested shares of Common Stock, other than the issuance of stock as may be required in the near future pursuant to the following convertible notes and other agreements in the approximate aggregate amount of approximately $5,500,000 (collectively, the “Notes”), as previously disclosed by the Company in its public filings: (i) Promissory Note dated October 1, 2013; (ii) Senior Secured Convertible Promissory Note dated November 22, 2013 (subsequently exchanged for a new note under a Note Exchange Agreement dated April 11, 2014); (iii) Warrants issued November 22, 2013; (iv) Convertible Promissory Note dated March 24, 2014; (v) Convertible Note Agreement dated March 25, 2014; (vi) Convertible Promissory Note dated April 2, 2014; (vii) Convertible Note dated April 17, 2014; (viii) Convertible Note dated April 30, 2014; (ix) Convertible Note dated May 6, 2014; (x) Secured Convertible Note dated May 12, 2014; (xi) Convertible Promissory Note dated May 28, 2014; (xii) Convertible Debenture dated June 13, 2014; (xiii) Convertible Promissory Note dated July 1, 2014; (xiv) Convertible Note dated July 18, 2014; (xv) Convertible Note dated July 24, 2014; (xvi) Convertible Promissory Note dated August 15, 2014; and (xvii) Convertible Promissory Note dated September 23, 2014. A summary of the Notes is set forth below: Shares Authorized Shares Outstanding Shares Available Conversion Rate on Number of Shares needed Number of Shares Debtholder Issue Date on Issuance Day on Issuance Day for Issuance Note Amount Issuance day on Issuance Day Balance at 2/9/15 Conversion Rate on 2/9/15 needed as of 2/9/15 Promissory note dated 10/1/13 with maturity 2 years from the effective advance date convertible at the rate equal to the lower of $0.90 or 60% of the lowest trading price in 25 days prior to conversion. 10/1/2013 $ Promissory note dated 3/24/14 bearing interest of 8% per annum convertible at the rate equal to the lower of $0.50 or 60% of the lowest trading price in 25 days prior to conversion 3/24/2014 $ Promissory note dated 4/2/14 convertible at a discount of 42% off the lowest traded price of the common stock during the prior 5 trading days 4/2/2014 $ Senior secured promissory note dated 4/11/14, bearing interest at 10% per annum and convertible into common stock at $0.45 per share, or lower if the company sells stock at a lower price per share payable on 11/30/14 4/11/2014 $ Promissory note dated 4/17/14 with a one time interest of 12% andconvertible into common stock at the lesser of 60% of the lowest trading price in the previous 25 trading days or $0.25 4/17/2014 $ Promissory note dated 4/30/14 bearing interest of 10% per annum convertible at the price of 45% of the lowest trading price in 20 days prior to conversion 4/30/2014 $ Promissory note dated 5/6/14 bearing interest of 8% per annum convertible at the rate equal to 61% of the avegrage of the lowest trading price in 10 days prior to conversion 5/6/2014 $ Promissory note dated 5/12/14 bearing interest of 10% per annum convertible at the rate equal to the lower of $0.35 or 55% of the average of the lowest trading price in 20 days prior to conversion 5/12/2014 $ Promissory note dated 5/28/14 convertible at the rate equal to 60% of the lowest trading price in 20 days prior to conversion 5/28/2014 $ Promissory note dated 6/13/14 bearing interest of 12% per annum convertible at the rate equal to the lower of $0.25 or 55% of the lowest trading price in 25 days prior to conversion 6/13/2014 $ Promissory note dated 6/17/14 bearing interest of 8% per annum convertible at the rate equal to 61% of the lowest trading price in 10 days prior to conversion 6/17/2014 $ Promissory note dated 7/18/14 bearing interest of 8% per annum convertible at the rate equal to 57% of the lowest trading price in 15 days prior to conversion 7/18/2014 $ $ $ Promissory note dated 7/24/14 bearing interest of 8% per annum convertible at the rate equal to 57% of the lowest trading price in 15 days prior to conversion 7/24/2014 $ $ $ Promissory note dated 8/15/14 bearing interest of 8% per annum convertible at the rate equal to 61% of the lowest trading price in 10 days prior to conversion 8/15/2014 $ $ $ TOTAL $ On October 1, 2013, the Company entered into a promissory note with JMJ Financial which provides for the Company to borrow up to $350,000 in principal (the “JMJ Note”).Funding was needed for working capital and general corporate purposes, including operating expenses. As of March 31, 2014, the Company had borrowed $150,000 under this Promissory Note.Outstanding borrowings mature two years from the effective date of each advance.If the outstanding balance of the note is repaid by the Company on or before 90 days from the effective date of the borrowing, the interest charged is 0%.However, if the Company does not repay the note within 90 days, a one-time interest charge of 12% shall be applied to the outstanding principal sum.The outstanding balance of the note may be converted into common stock at the option of the debt holder at a rate equal to the lower of $0.90 per share, or 60% of the lowest trading price in the 25 days trading days previous to the conversion date, subject to other adjustments in the agreement. 4 On November 22, 2013, the Company, entered into and closed a purchase agreement (the “Purchase Agreement”) with an institutional investor, pursuant to which the Company sold to the investor a senior secured convertible promissory note in the principal amount of $1,750,000 (the “Note”), and warrants to purchase 300,000 shares of common stock (the “Warrants”), for an aggregate purchase price of $1,750,000. Funding was needed for leasing two rail cars, including deposit, return freight, prepayments, and refurbishment of the cars, in addition to working capital and general corporate purposes. The Note was scheduled to mature on June 30, 2014, bears interest at the rate of 10% per year payable on maturity in cash or shares of common stock at the Company’s option (subject to certain conditions), and is convertible into shares of the Company’s common stock at a conversion price equal to $0.70, subject to adjustment in the event of future stock splits, stock dividends, and similar transactions, or in the event of subsequent equity sales by the Company at a price lower than the conversion price then in effect.The Company’s obligations under the Note are secured by substantially all of the Company’s assets.The Warrants have a five-year term, are exercisable on a cash or cashless basis, and have an exercise price equal to $1.00, subject to adjustment in the event of future stock splits, stock dividends, and similar transactions, or in the event of subsequent equity sales by the Company at a price lower than the exercise price then in effect. On April 11, 2014, total principal and accrued interest of $1,818,055 were exchanged for a new note described below. On March 24, 2014, the Company entered into a Convertible Promissory Note with Iconic Holdings, LLC (the “Iconic Note”) in which the Company has access to borrow a total principal amount of $165,000.Funding was needed for working capital and general corporate purposes, as well as costs associated with movement of rail cars to Las Vegas and establishing dining services. All borrowings incur interest at a rate of 8% per annum, which is payable as of the maturity date of March 24, 2015.The initial borrowing made by the Company amounted to $55,000, which represented the amount outstanding on the Iconic Note as of March 31, 2014.At the option of the debt holder, the outstanding balance may be converted at any time into shares of the Company’s common stock at a conversion rate equal to the lower of $0.50 or 60% of the lowest trading price of the Company’s common stock during the 25 consecutive trading days prior to conversion election date. On March 25, 2014, the Company entered into a convertible note agreement with KBM Worldwide, Inc. (the “KBM Note”) for total principal borrowings of $68,000.Funding was needed for working capital and general corporate purposes, as well as costs related to setting up and inbound call center. The amounts are due nine months after the issuance of the note on December 25, 2014, and bear interest at a rate of 8% per annum.At the option of the debt holder, beginning 180 days after the issuance of the note, the debt holder may convert the outstanding balance of the KBM Note into shares of the Company’s common stock at a conversion rate equal to 61% of the average of the lowest three closing trading prices during the 10 trading day period prior to the conversion election date. On April 2, 2014, the Company entered into a convertible promissory note for $100,000 with Beaufort Capital Partners LLC with a maturity date of October 2, 2014.Funding was needed for working capital and general corporate purposes, as well as costs associated with establishing AITAN travel agency. The note is convertible into shares of the Company’s common stock at a discount of 42% of the lowest traded price during the 5 trading days preceding the conversion date. On April 11, 2014, the Company entered into a Note Exchange Agreement with the debt holder holding the $1,750,000 senior secured convertible promissory note originally issued on November 22, 2013 under the Purchase Agreement described above.Under the terms of the Note Exchange Agreement, the original senior secured convertible promissory note is cancelled and replaced with a new note for $2,000,000.Funding was needed for working capital and general corporate purposes. The new note matured on November 30, 2014, bears interest at the rate of 10% per year payable on maturity in cash or shares of common stock at the Company’s option (subject to certain conditions), and is convertible into shares of the Company’s common stock at a conversion price equal to $0.45, subject to adjustments in the event of future stock splits, stock dividends, and similar transactions, or in the event of subsequent equity sales by the Company at a price lower than the conversion price then in effect.Under the new note, the Company’s obligations are secured by substantially all of the Company’s assets, excluding any railcar assets. 5 On April 17, 2014, the Company entered into a convertible note payable with Vista Capital Investments, LLC providing for borrowings up to $250,000 with a maturity date of April 17, 2016.Funding was needed for working capital and general corporate purposes. Such note has a one-time interest charge of 12% and is due on the maturity date. The outstanding balance of the note along with accrued interest is convertible into shares of the Company’s common stock at a rate equal to the lesser of $0.25 or 60% of the lowest trade occurring during the 25 trading days preceding the conversion date.The Company received proceeds under this convertible note payable of $50,000 in April 2014. On April 30, 2014, the Company entered into a convertible note payable with Redwood Management, LLC providing for total borrowings of $250,000, which is payable in 3 installments of $83,333, the first due installment upon execution of the note, the second installment due one month after execution, and the final installment due two months after execution.Funding was needed for working capital and general corporate purposes. Interest on the note equals 10% of the total principal balance, regardless of how long the note is outstanding.The Company received proceeds of $166,667 during the three months ended June 30, 2014, and the final $83,333 during the three months ended September 30, 2014.The convertible note matures 6 months after the issuance, at which point the outstanding principal and interest is due. On May 6, 2014, the Company entered into a convertible note payable with KBM Worldwide, Inc. providing for total borrowings of $32,500 which accrue interest at a rate of 8% per annum.Funding was needed for refurbishing cars and locomotives for Santa Fe rail line, as well as working capital and general corporate purposes. The convertible note matures and is due in full on February 12, 2015 along with any unpaid accrued interest.The outstanding principal and accrued interest is convertible into shares of common stock at the option of the holder at a conversion rate equal to 61% of the average of the lowest 3 trading prices during the 10 trading days prior to the conversion. On May 12, 2014, the Company entered into a secured convertible promissory note with Typenex Co-Investment, LLC (the “Typenex Note”) providing for total borrowings up to $335,000 which accrue interest at a rate of 10% per annum.Funding was needed for refurbishing cars and locomotives for Santa Fe rail line, as well as working capital and general corporate purposes. All outstanding borrowings mature and are due in 20 months from the issuance date.The Company received an initial payment of $87,500 on the note issuance date.The outstanding principal and interest is convertible into shares of common stock at the option of the holder at a conversion rate equal to the lesser of $0.35 per share or 60% of the average of the 3 lowest closing bid prices in the 20 trading days preceding the conversion date.If the average of the 3 lowest closing bid prices is less than $0.10, then the conversion factor is reduced from 60% to 55%.The debt holder was also issued warrants on May 12, 2014 in connection with this note payable granting the right to purchase a number of common stock shares equal to $167,500 divided by the market price (defined as the higher of the closing price on the issuance date or the volume weighted average price of the stock for the trading day that is 2 days prior to the exercise date) at an exercise price of $0.35 per share. On May 28, 2014, the Company entered into a convertible promissory note with Beaufort Capital Partners LLC providing for borrowings of $125,000.Funding was needed for working capital and general corporate purposes. The convertible promissory note matured on August 28, 2014, at which point the Company owed $187,500 which includes a total of $62,500 in interest expense.The outstanding amounts are convertible into shares of common stock at the option of the holder at a conversion rate equal to 60% of the lowest traded price during the prior 20 trading days from the date of the conversion. On June 13, 2014, the Company entered a convertible debenture agreement with Group 10 Holdings, LLC providing for total borrowing of $55,000 which accrue interest at the rate of 12% per annum. Funding was needed for working capital and general corporate purposes. All borrowings mature and are due in one year from the issuance date. The debenture is convertible into shares of common stock at the option of the holder at the conversion rate lesser of 55% discount of the lowest closing bid price during the 25 trading days prior to the date of notice conversion or $0.25 per share.In connection with the agreement, the Company issued 50,000 shares of common stock as a commitment fee. On June 17, 2014, the Company entered into a convertible promissory note with KBM Worldwide, Inc. for borrowings of $32,500 which bear interest at a rate of 8% per annum.Funding was needed for working capital and general corporate purposes, as well as marketing for Santa Fe service. The outstanding borrowings and accrued interest are payable on March 19, 2015.The outstanding amounts are convertible into shares of common stock at the debt holder’s option at a conversion rate equal to 61% of the average of the lowest three trading prices during the 10 trading days prior to the conversion. 6 On July 18, 2014, the Company entered into a convertible note payable with LG Capital Funding, LLC providing for total borrowings of $90,000, which is payable in 2 installments of $45,000.Funding was needed for working capital and general corporate purposes, as well as operating expenses for Santa Fe rail service. Interest on the note equals 8% of the total principal balance. The Company received payment of $45,000 on July 22, 2014.The convertible note matures 12 months after the issuance on July 17, 2015, at which point the outstanding principal and interest is due.The outstanding amounts are convertible into shares of common stock at a conversion rate equal to 57% of the lowest trading price during the fifteen trading days prior to the conversion. On July 24, 2014, the Company entered into a security purchase agreement with ADAR Bays, LLC providing for total borrowings of $71,000, with the first note being of $36,000 and the second note being in the amount of $35,000.Funding was needed for working capital and general corporate purposes, as well as operating expenses for Santa Fe rail service. Interest on the note equals 8% of the total principal balance. The Company received proceeds of $36,000 on July 28, 2014.The convertible note matures 12 months after the issuance on July 23, 2015, at which point the outstanding principal and interest is due.The outstanding amounts are convertible into shares of common stock at a conversion rate equal to 57% of the lowest trading price during the fifteen trading days prior to the conversion. On August 15, 2014, the Company entered into a convertible promissory note with KBM Worldwide, Inc. providing for total borrowings of $32,500 which bears interest at a rate of 8% per annum.Funding was needed for working capital and general corporate purposes. The convertible note matures on May 15, 2015, at which point the outstanding principal and interest are due.The outstanding amounts are convertible into shares of common stock at a conversion rate equal to 61% of the average of the 3 lowest trading price during the ten trading days prior to the conversion. On September 23, 2014, the Company entered into a convertible promissory note with JSJ Investments, Inc. providing for total borrowings of $44,679 which bears interest at a rate of 15% per annum.Funding was needed for working capital and general corporate purposes. The convertible note matures on March 23, 2015, at which point the outstanding principal and interest is due.The outstanding amounts are convertible into shares of common stock at a conversion rate equal to 61% of the average of the 3 lowest trading price during the ten trading days prior to the conversion. The Board believes that Proposal 2 provides the flexibility the Company needs to satisfy its obligation to raise additional capital to support the Company. Approval of Proposal 2 will permit the Company to take advantage of opportunities as they arise. POTENTIAL FOR DILUTION TO THE OWNERSHIP OF EXISTING SHAREHOLDERSAND OTHER EFFECTS OF PROPOSAL 2 If Proposal2 is approved, the additional authorized shares of Common Stock may be issued for such consideration, cash or otherwise, at such times and in such amounts as the Board may determine without further shareholder approval, except to the extent that shareholder approval is required by applicable laws, rules or regulations. The additional shares of Common Stock to be authorized by adoption of the proposed amendment to our Articles of Incorporation would have rights identical to our currently outstanding Common Stock. The Authorized Share Increase will not change the number of shares of stock outstanding, nor will it have any immediate dilutive effect or change the rights of current holders of our Common Stock. However, to the extent that the additional authorized shares are issued in the future, they may dilute the percentage equity ownership of existing shareholders and, depending on the price at which they are issued, may also dilute earnings and book value on a per share basis. The Company’s shareholders have no preemptive rights to subscribe for additional shares of Common Stock when issued, which means that current shareholders do not have a prior right to purchase any newly-issued shares in order to maintain their proportionate ownership of the Company’s Common Stock. Assuming full conversion of the Notes, and notwithstanding any terms of the Notes that provide no such holder will own more than 4.99% of the Company’s Common Stock, the maximum number of shares that may be issued pursuant to conversion of the Notes is 6,360,034,166, equivalent to 93.18% of the issued and outstanding shares of Common Stock, assuming no other issuances of Common Stock. 7 NUMBER OF SHARES PERCENTAGE OF ISSUED ISSSUABLE UPON FULL AND OUSTANDING NOTE ISSUANCE DATE CONVERSION OF NOTES (1) COMMON STOCK (1) Promissory note dated 10/1/13 with maturity 2 years from the effective advance date convertible at the rate equal to the lower of $0.90 or 60% of the lowest trading price in 25 days prior to conversion. 10/1/2013 2.48% Promissory note dated 3/24/14 bearing interest of 8% per annum convertible at the rate equal to the lower of $0.50 or 60% of the lowest trading price in 25 days prior to conversion 3/24/2014 2.66% Promissory note dated 4/2/14 convertible at a discount of 42% off the lowest traded price of the common stock during the prior 5 trading days 4/2/2014 2.62% Senior secured promissory note dated 4/11/14, bearing interest at 10% per annum and convertible into common stock at $0.45 per share, or lower if the company sells stock at a lower price per share payable on 11/30/14 4/11/2014 35.39% Promissory note dated 4/17/14 with a one time interest of 12% andconvertible into common stock at the lesser of 60% of the lowest trading price in the previous 25 trading days or $0.25 4/17/2014 2.39% Promissory note dated 4/30/14 bearing interest of 10% per annum convertible at the price of 45% of the lowest trading price in 20 days prior to conversion 4/30/2014 8.10% Promissory note dated 5/6/14 bearing interest of 8% per annum convertible at the rate equal to 61% of the avegrage of the lowest trading price in 10 days prior to conversion 5/6/2014 1.11% Promissory note dated 5/12/14 bearing interest of 10% per annum convertible at the rate equal to the lower of $0.35 or 60% of the average of the lowest trading price in 20 days prior to conversion 5/12/2014 3.79% Promissory note dated 5/28/14 convertible at the rate equal to 60% of the lowest trading price in 20 days prior to conversion 5/28/2014 4.55% Promissory note dated 6/13/14 bearing interest of 12% per annum convertible at the rate equal to the lower of $0.25 or 55% of the lowest trading price in 25 days prior to conversion 6/13/2014 2.47% Promissory note dated 6/17/14 bearing interest of 8% per annum convertible at the rate equal to 61% of the lowest trading price in 10 days prior to conversion 6/17/2014 1.40% Promissory note dated 7/18/14 bearing interest of 8% per annum convertible at the rate equal to 57% of the lowest trading price in 15 days prior to conversion 7/18/2014 3.77% Promissory note dated 7/24/14 bearing interest of 8% per annum convertible at the rate equal to 57% of the lowest trading price in 15 days prior to conversion 7/24/2014 2.16% Promissory note dated 8/15/14 bearing interest of 8% per annum convertible at the rate equal to 61% of the lowest trading price in 10 days prior to conversion 8/15/2014 4.76% 8 (1)Assumes full conversion as of Issuance Date of all Notes issued as of Issuance Date For nine months as of 12/31/2014 there were 94,721,435 weighted average shares oustanding and the net loss per share was $0.10. Assuming full conversion of all notes at the issuance date the number of weighted average shares oustanding would have been 105,492,967 and the net loss per shares would have been $0.09. POSSIBLE ANTI-TAKEOVER EFFECTS OF PROPOSAL 2 The proposed increase in the authorized number of shares of Common Stock could, in some situations, have the effect of discouraging unsolicited takeover attempts or inhibiting the removal of incumbent management and may limit the opportunity for shareholders to dispose of their shares at the higher price generally available in takeover attempts or that may be available under a merger proposal. For example, the issuance of the newly authorized shares of Common Stock could be used to discourage persons from attempting to gain control of the Company by diluting the voting power of shares then outstanding or increasing the voting power of persons who would support the Board in a potential takeover situation, including by rendering a transaction proposed by such persons more costly, or by preventing or delaying a proposed business combination that is opposed by the Board of Directors of the Company although perceived to be desirable by some shareholders. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding the beneficial ownership of the Company’s Common Stockas of March 11, 2015 by (a) each of the Company's directors and executive officers, (b) all of the Company's directors and executive officers as a group and (c) each person known by the Company to be the beneficial owner of more than five percent of its outstanding common stock. 9 Amount and Ownership assuming Nature of Beneficial Percent of full conversion Directors and Officers (1) Ownership (2) Class (3) of Notes (4) Michael Barron, CEO/President and Chairman (5) 3.38% * Wanda Witoslawski, CFO and Treasurer 1.61% * Gilbert H. Lamphere (6) 10.73% * John McPherson, Director * * John O'Connor, Director * * Ronald Batory, Director * * * Cowen Overseas Investment 6.90% (7) 90.90% All directors and officers as a group 22.75% 92.35% * less than one percent The address of each of the beneficial owners is 9480 South Eastern Ave, Suite 205, Las Vegas, Nevada 89123. In computing the number of shares beneficially owned by a person and the percentage ownership of that person, shares of common stock subject to options held by that person that are currently exercisable, or become exercisable within 60 days are deemed outstanding. However, such shares are not deemed outstanding for purposes of computing the percentage ownership of any other person. Based on 465,696,129 shares outstanding as of March 11, 2015. Assumes full conversion of Notes, provided that, in accordance with the provisions of the Notes, no such holder of any Note will own more than 4.99% of the Company’s Common Stock. Includes 328,103 shares held by Allegheny Nevada Holdings Corporation which is in the sole control of Michael Barron. Includes 31,350,001 shares of Common Stock registered in the name of American Pension Services, Inc. for the benefit of Gilbert H. Lamphere. Cowen Overseas Investment (“Cowen”) currently owns 198,741 shares of common stock. Pursuant to the Purchase Agreement, Cowen can convert into up to an additional 4,651,162,791 shares of common stock; however, there is not currently a sufficient number of authorized shares to issue such amount in full. Required Vote The approval of the adoption of Proposal 1 for the amendment to our Articles of Incorporation requires the affirmative vote of a majority of the outstanding shares of our Common Stock that are entitled to vote. Abstentions and broker non-votes are not affirmative votes and, therefore, will have the same effect as a vote against such proposal. 10 Recommendation of the Board of Directors THE BOARD OF DIRECTORS HAS UNANIMOUSLY APPROVED PROPOSAL 1, AND UNANIMOUSLY RECOMMENDS THAT THE COMPANY'S SHAREHOLDERS VOTE FOR APPROVAL OF THE PROPOSAL TO AMEND THE COMPANY'S ARTICLES OF INCORPORATION, TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK. 11 CORPORATE GOVERNANCE Board Meetings and Annual Meeting Attendance The Board of Directors met approximately 5 times during fiscal year ended March 31, 2014.No director attended less than 100% of the meetings.Additionally, the Board acted approximately 6 times by unanimous written consent in lieu of a meeting during 2014. Audit Committee On March 30, 2012, the Board authorized the creation of an Audit Committee. Messrs. John McPhersonand John O’Connorwere appointed initial members of the Audit Committee, with Mr. McPhersonserving as chairman. The Audit Committee has not yet adopted a written charter but its functions shall include: selecting our independent registered public accountants; reviewing the results and scope of the audit and other services provided by our independent registered public accountants; reviewing our financial statements for each interim period and for our year end and our internal financial and accounting controls; and recommending, establishing and monitoring the Company’s disclosure controls and procedures. Compensation Committee On March 30, 2012, the Board authorized the creation of a Compensation Committee. The Board appointed Messrs. John McPhersonand Gilbert Lamphereas initial members, with Mr. Lamphereserving as Chairman. While the committee has not yet adopted a written charter, the Compensation Committee shall be responsible for establishing and administering our policies involving the compensation of all of our executive officers and establishing and recommending to our Board the terms and conditions of all employee and consultant compensation and benefit plans. Nominating Committee We do not have a separately designated nominating committee because the Board makes all decisions regarding director nominations. Code of Ethics We have adopted a code of ethics. Director's Compensation The following table sets forth director compensation for the year ended March 31, 2014 (excluding compensation to our executive officers set forth in the summary compensation table above). Name Fees Earned or Paid in Cash Stock Awards Total Michael Barron - John D. McPherson George Rebensdorf(2) - Thomas Mulligan(3) - Gilbert H. Lamphere John O’Connor - Ronald Batory (4) 12 Stock value calculation based on the price of the stock at agreement date. Mr. Rebensdorf resigned as a member of the Board on July 29, 2014. Mr. Mulligan resigned as a member of the Board on June 18, 2014. Mr. Batory was appointed as a member of the Board on August 6, 2014. We currently compensate our directors for being a Board member the equivalent of an initial 25,000 shares of common stock plus $12,000 annual fee for each member. Executive Officers The following table set sets forth the Company’s executive officers as of February 9, 2015: NAME AGE POSITION OFFICER SINCE Michael A. Barron 64 Chief Executive Officer, President Wanda Witoslawski 50 Chief Financial Officer and Treasurer Executive Compensation The following table provides information concerning the compensation for the years ended March31, 2014 and March 31, 2013 for the Company’s Chief Executive Officer, Chief Financial Officer and Chief Operating Officer (collectively, the “Named Officers”) SUMMARY COMPENSATION TABLE Name and Principal Position (1) Year Salary Bonus Stock Awards (2) Option Awards Non-Equity Incentive Plan Compensation (S) Nonqualified Deferred Compensation Earnings ($) All Other Compensation Total Michael A. Barron $ $
